Order awarding alimony and counsel fee affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Kapper and Tompkins, JJ., concur; Davis, J., concurs as to the allowance of counsel fee but dissents as to the allowance Of alimony on the ground that, under the circumstances disclosed by this record, as long as the separation agreement stands and is not rescinded, the plaintiff is not entitled to temporary alimony. (Davis v. Davis, 195 App. Div. 430; Kramrath v. Kramrath, 231 id. 533; Rosenblatt v. Rosenblatt, 209 id. 373; Matter of Warren, 207 id. 793.)